DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without “significantly more.” Claims 1-20 are directed to receiving drawers (data) , which is considered an abstract idea.  Further, the claim(s) as a whole, when examined on a limitation-by-limitation basis and in ordered combination do not include an inventive concept.
Step 1 – Statutory Categories
	As indicated in the preamble of the claims, the examiner finds the claims are directed to a process, machine, or article of manufacture.
Step 2A – Prong One - Abstract Idea Analysis
Exemplary claim 9 (and similarly claims 1 and 17) recites the following abstract concepts, in italics below, which are found to include an “abstract idea”: 
	A method comprising:
reading, via a gaming chip reader, a plurality of drawers corresponding to a gaming chip;
identifying, via at least one computing device, a version from one of the plurality of drawers;
decrypting, via the at least one computing device, an encrypted memory mapping to generate a decrypted memory mapping;
decoding, via the at least one computing device, data describing the gaming chip from the plurality of drawers based at least in part on the decrypted memory mapping; and 
validating, via the at least one computing device, the gaming chip against a gaming chip inventory dataset based at least in part on the data describing the gaming chip.

The claim features in italics above as drafted, under its broadest reasonable interpretation, are mental processes and/or certain methods of organizing human activity performed by generic computer components. That is, other than reciting “a gaming chip reader” and “at least one computing device” nothing in the claim element precludes the step from practically being performed in the mind or a method of organized human activity. For example, but for the “gaming chip reader” and “least one computing device” language, “reading… a plurality of drawers corresponding to a gaming chip; identifying… a version from one of the plurality of drawers; decrypting… an encrypted memory mapping to generate a decrypted memory mapping; decoding… data describing the gaming chip from the plurality of drawers based at least in part on the decrypted memory mapping; and validating… the gaming chip against a gaming chip inventory dataset based at least in part on the data describing the gaming chip” in the context of this claim encompasses certain methods of organizing human activity. If the claim limitations, under its broadest reasonable interpretation, covers fundamental economic practice, commercial or legal interaction or managing personal behavior or relationships or interactions between people but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas. Further, “reading… a plurality of drawers corresponding to a gaming chip; identifying… a version from one of the plurality of drawers; decrypting… an encrypted memory mapping to generate a decrypted memory mapping; decoding… data describing the gaming chip from the plurality of drawers based at least in part on the decrypted memory mapping; and validating… the gaming chip against a gaming chip inventory dataset based at least in part on the data describing the gaming chip” in the context of this claim encompasses mental processes. If the claim limitations, under its broadest reasonable interpretation, covers steps which could be performed in the human mind including an observation, evaluation, judgement of opinion but for the recitation of generic computer components, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A – Prong Two - Abstract Idea Analysis
This judicial exception is not integrated into a practical application. In particular, the claim only recites two additional elements – “a gaming chip reader” and “at least one computing device”.  The “gaming chip reader” and “least one computing device” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B - Significantly More Analysis
 	“[A]fter determining that a claim is directed to a judicial exception, ‘we then ask, [w]hat else is there in the claims before us?’”  MPEP 2106.05 (emphasis in MPEP) citing Mayo, 566 U.S. at 78.  “What is needed is an inventive concept in the non-abstract application realm.”  SAP Inc. v. InvestPic, LLV, Appeal No. 2017-2081 (Fed. Cir. 2018).  For step two, the examiner must “determine whether the claims do significantly more than simply describe [the] abstract method” and thus transform the abstract idea into patent-eligible subject matter.  Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. 2014).
	A primary consideration when determining whether a claim recites “significantly more” than abstract idea is whether the additional element(s) are well-understood, routine, conventional activities previously known to the industry.  See MPEP 2106.05(d).  “If the additional element (or combination of elements) is a specific limitation other than what is well-understood, routine and conventional in the field, for instance because it is an unconventional step that confines the claim to a particular useful application of the judicial exception, then this consideration favors eligibility. If, however, the additional element (or combination of elements) is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality, then this consideration does not favor eligibility.”  Id.      
 	The Federal Circuit has held that “[w]hether something is well-understood, routine, and conventional to a skilled artisan at the time of the patent is a factual determination.” Bahr, Robert (April 19, 2018).  Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) citing Berkheimer at 1369.  “As set forth in MPEP 2106.05(d)(I), an examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry.  This memo[] clarifies that such a conclusion must be based upon a factual determination that is supported as discussed in section III [of the memo].”  Berkheimer Memo at 3 (emphasis in memo).
Generally, “[i]f a patent uses generic computer components to implement an invention, it fails to recite an inventive concept under Alice step two.”  West View Research v. Audi, CAFC Appeal Nos. 2016-1947-51 (Fed. Cir. 04/19/2017) citing Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (explaining that “generic computer components such as an ‘interface,’ ‘network,’ and ‘database’ . . . do not satisfy the inventive concept requirement”; but see Bascom (finding that an inventive concept may be found in the non-conventional and non-generic arrangement of the generic computer components, i.e., the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user).  
 	In accordance with the above guidance, the examiner has searched the claim(s) to determine whether there are any “additional elements” in the claims that constitute “inventive concept,” thereby rendering the claims eligible for patenting even if they are directed to an abstract idea.  Alice, 134 S. Ct. 2347 (2014).  Those “additional features” must be more than “well understood, routine, conventional activity.”  See Alice.  To note, “under the Mayo/Alice framework, a claim directed to a newly discovered . . . abstract idea[] cannot rely on the novelty of that discovery for the inventive concept necessary for patent eligibility.”  Genetic Techs. Ltd v. Merial LLC, 818 F.3d 1369, 1376 (Fed. Cir. 2016); Diamond v. Diehr, 450 U.S. 175, 188-89 (1981).
 	As an example, the Federal Circuit has indicated that “inventive concept” can be found where the claims indicate the technological steps that are undertaken to overcome the stated problem(s) identified in Applicant’s originally-filed Specification.  See Trading Techs. Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017); but see IV v. Erie Indemnity, No. 2016-1128 (Fed. Cir. March 7, 2017)(“The claims are not focused on how usage of the XML tags alters the database in a way that leads to an improvement in technology of computer databases, as in Enfish.”)(emphasis in original) and IV. v. Capital One, Nos. 2016-1077 (Fed. Cir. March 7, 2017)(“Indeed, the claim language here provides only a result-oriented solution, with insufficient detail for how a computer accomplishes it.  Our law demands more.  See Elec. Power Grp., 830 F.3d 1356 (Fed. Cir. 2016) (cautioning against claims ‘so result focused, so functional, as to effectively cover any solution to an identified problem.’)”).  Furthermore, “[a]bstraction is avoided or overcome when a proposed new application or computer-implemented function is not simply the generalized use of a computer as a tool to conduct a known or obvious process, but instead is an improvement to the capability of the system as a whole.”  Trading Techs. Int’l, Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017) (emphasis added).  
 	In the search for inventive concept, the Berkheimer Memo describes “an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
	1.	A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	2.	A citation to one or more of the court decisions discussed in the MPEP as noting the well-understood, routine, conventional nature of the additional element(s).
	3.	A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	4.	A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).  
See Berkheimer Memo at 3-4.
 	Accordingly, the examiner refers to the following generically-recited computer elements with their associated functions (and associated factual finding(s)), which are considered, individually and in combination, to be routine, conventional, and well-understood:
“a data store”
“a gaming chip reader” and 
“at least one computing device”  
As set forth in MPEP § 2106.05(d)(I), an examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry. The Berkhiemer memo clarifies that such a conclusion must be based upon a factual determination that is supported as discussed in section III the memo.  As seen in Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015), OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014), the elements are viewed to be well-understood, routine and conventional. 
In sum, the examiner finds that the claims "are directed to the use of conventional or generic technology in a nascent but well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two.”  In re TLI Communications LLC, No. 2015-1372 (May 17, 2016).  Similar to the claims in SAP v. InvestPic, “[t]he claims here are ineligible because their innovation is an innovation in ineligible subject matter.” Appeal No. 2017-2081 (Fed. Cir. 2018).  In other words, “the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm.”  Id.  Accordingly, when considered individually and in ordered combination, the examiner finds the claims to be directed to in-eligible subject matter.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication No. 2008/0214312 A1 to Richard (“Richard”).
As per claims 1, 9 and 17, the claimed subject matter that is met by Richard includes:
A system comprising (Richard: Fig. 1 and Abstract):
 a data store comprising an encrypted memory mapping and a gaming chip inventory dataset (Richard: ¶¶ 0037, 0039, 0040 and 0043 and Fig. 1, 102); 
a gaming chip reader (Richard: Fig. 1, 301); and 
at least one computing device in communication with the data store and the gaming chip reader, wherein the at least one computing device is configured to at least (Richard: Fig. 1, 108): 
receive a plurality of drawers corresponding to a gaming chip from the gaming chip reader (Richard: ¶¶ 0042 “memory location pointer 409, which is used to record the most recently accessed valid memory location 410, is also displayed” and 0045 “hen a tag enters the reader's field, the reader initiates an authentication process by sending 603f a random number I between 1 and n to the tag. The tag responds to this authentication request by retrieving the correct password using i as an access index 409 to valid locations 410 of one of its memory tables 408. The retrieved value is then sent 603g, 603h to the host trough the reader along with the tag's serial number”); 
identify a version from one of the plurality of drawers (Richard: ¶ 0045 “Using the tag's serial number, the host verifies that the password Si received from the tag actually corresponds to the value stored in the database at position i for that given tag”); 
decrypt the encrypted memory mapping to generate a decrypted memory mapping (Richard: ¶¶ 0040 and 0043 “The tag responds with its serial number, which is subsequently forwarded 503c to the host by the reader along with a seed S generated by the reader. Upon receipt of the seed and the serial number, using its private key, the host generates 506b a signature Z over these two elements and subsequently sends the signature to the reader, which uses the host public key to verify 505a the signature generated by the host”); 
decode data describing the gaming chip from the plurality of drawers based at least in part on the decrypted memory mapping (Richard: ¶¶ 0043-0045); and 
validate the gaming chip against the gaming chip inventory dataset based at least in part on the data describing the gaming chip (Richard: ¶¶ 0043-0045 “the authentication sequence depicted in FIG. 5B requires that the reader first sends 503h the authentication request command along with a running index i. The tag responds to the request by applying 504 the cryptographic function F N-/times to the initial value Z. The value Pi calculated this way is then sent to the host through the reader. The host then applies 506c the same function F once to the previous response of the tag and compares 506d the obtained result with the value currently received from the tag. If these two values match then the current tag's response is stored 506e in the host's database along with the tag's serial number and access is granted. The host then sends back 503k the value I to the reader”).
As per claim 2, the claimed subject matter that is met by Richard includes:
wherein individual ones of the plurality of drawers comprise at least one of a memory page, a memory block, a byte, or a word (Richard: ¶ 0042).
As per claims 3, 11 and 18, the claimed subject matter that is met by Richard includes:
wherein the at least one computing device is further configured to at least: receive a plurality of second drawers corresponding to a second gaming chip from the gaming chip reader; identify a second version from one of the plurality of second drawers; decode data describing the second gaming chip from the plurality of second drawers based at least in part on the decrypted memory mapping; and validate the second gaming chip against the gaming chip inventory dataset based at least in part on the data describing the second gaming chip (Richard: ¶ 0045 “several chips could be authenticated simultaneously since they could all share the same value of I while their respective serial number could be used to discriminate them on the host side”). 
As per claims 4 and 12, the claimed subject matter that is met by Richard includes:
wherein the version differs from the second version, the data describing the gaming chip is encoded with a first cipher corresponding to the version, and the data describing the second gaming chip is encoded with a second cipher corresponding to the second version (Richard: ¶¶ 0040-0045).
As per claims 5 and 13, the claimed subject matter that is met by Richard includes:
wherein the at least one computing device is further configured to at least decrypt the gaming chip inventory dataset prior to the validation of the gaming chip against the gaming chip inventory dataset (Richard: ¶¶ 0040-0045).
As per claims 6 and 14, the claimed subject matter that is met by Richard includes:
wherein the encrypted memory mapping is encrypted based at least in part on a first encryption key and the gaming chip inventory dataset is encrypted based at least in part on a second encryption key (Richard: ¶¶ 0040-0045).
As per claims 7 and 15, the claimed subject matter that is met by Richard includes:
wherein a respective plurality of components of each of a plurality of variables are individually stored in respective drawers of the plurality of drawers (Richard: ¶¶ 0042 and 0045).
As per claims 8 and 16, the claimed subject matter that is met by Richard includes:
wherein each of the plurality of drawers stores a respective component from each of the plurality of variables (Richard: ¶¶ 0042 and 0045).
As per claim 10, the claimed subject matter that is met by Richard includes:
wherein the gaming chip inventory dataset corresponds to all gaming chips authorized for use at a casino (Richard: ¶ 0038, 0043, 0044 and 0045).
As per claim 19, the claimed subject matter that is met by Richard includes:
wherein the encrypted memory mapping comprises an encrypted file and the gaming chip inventory dataset comprises an encrypted database (Richard: ¶¶ 0040-0045).
As per claim 20, the claimed subject matter that is met by Richard includes:
the program, when executed by at least one computing device, further causes the at least one computing device to at least identify a serial number from the gaming chip; and the version is based at least in part on the serial number (Richard: ¶¶ 0039-0045). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Wilder whose telephone number is (571)270-7948. The examiner can normally be reached Monday-Friday 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. Hunter Wilder/Primary Examiner, Art Unit 3627